MANDATE

THE STATE OF TEXAS

TO THE 293RD JUDICIAL DISTRICT COURT OF MAVERICK COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on December 23, 2014, the cause upon appeal to
revise or reverse your judgment between

Maria Tijerina and Tiburcia Holguin, Appellant

V.

Jose Gomez, German Gomez, Jorge Humberto Valadez, Jr. and Sonia Frausto, Appellee

No. 04-13-00785-CV and Tr. Ct. No. 11-05-26518-MCV

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the judgment of the
trial court is AFFIRMED. It is ORDERED that no costs be taxed against
appellants because the trial court ordered that appellants could proceed on
appeal in forma pauperis.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on March 4, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-13-00785-CV

                               Maria Tijerina and Tiburcia Holguin

                                                   v.

        Jose Gomez, German Gomez, Jorge Humberto Valadez, Jr. and Sonia Frausto

    (NO. 11-05-26518-MCV IN 293RD JUDICIAL DISTRICT COURT OF MAVERICK COUNTY)


TYPE OF FEE                  CHARGES        PAID          BY
REPORTER'S RECORD                   $0.00   INDIGENT
FILING                            $195.00   INDIGENT      N/A


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this March 4, 2015.

                                                        KEITH E. HOTTLE, CLERK


                                                        ____________________________
                                                        Cynthia A. Martinez
                                                        Deputy Clerk, Ext. 53853